[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                               JANUARY 8, 2007
                             No. 06-13744                     THOMAS K. KAHN
                         Non-Argument Calendar                     CLERK
                       ________________________

                  BIA Nos. A79-505-927 & A79-505-928

LINA ROCIO OSORIO,
DANIEL ALBERTO PARRA,

                                                          Petitioners,

                                   versus

U.S. ATTORNEY GENERAL,

                                                          Respondent.


                       ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        _________________________

                             (January 8, 2007)

Before BIRCH, PRYOR and FAY, Circuit Judges.

PER CURIAM:
      Colombian natives and citizens Lina Rocio Osorio and her husband, Daniel

Alberto Parra, petition for review of the decision of the Board of Immigration

Appeals (“BIA”) denying their motion to reconsider its previous decision

dismissing their appeal from the Immigration Judge’s (“IJ”) order of removal and

denial of asylum and withholding of removal under the Immigration and

Nationality Act (“INA”) and relief under the United Nations Convention Against

Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment

(“CAT”). Osorio and Parra challenge both of the BIA’s orders on the ground that

the IJ’s decision was in error, as they established eligibility for asylum and

withholding of removal due to persecution by the Revolutionary Armed Forces of

Colombia (“FARC”). The government argues that we lack jurisdiction to review

the BIA’s decision on the petitioners’ appeal from the IJ’s order because the

petition for review is untimely. For the reasons set forth more fully below, we

dismiss the petition, in part, and deny the petition, in part.

      As an initial matter, to the extent that the petitioners challenge the BIA’s

initial order dismissing their appeal, we lack jurisdiction. We review subject-

matter jurisdiction de novo. Tan v. U.S. Att’y Gen., 446 F.3d 1369, 1373 (11th

Cir. 2006). In order to review a final order of removal, the petition for review must

be filed no later than 30 days after the date of the order. 8 U.S.C. § 1252(a)(1),

(b)(1), INA § 242(a)(1), (b)(1). “[T]he statutory limit for filing a petition for
                                            2
review in an immigration proceeding is ‘mandatory and jurisdictional,’ [and,

therefore,] it is not subject to equitable tolling.” Dakane v. U.S. Att’y Gen., 399

F.3d 1269, 1272 n.3 (11th Cir. 2005) (quoting Stone v. INS, 514 U.S. 386, 405,

115 S.Ct. 1537, 1549, 131 L.Ed.2d 465 (1995)). The finality of a removal order is

not affected by the filing of a motion to reconsider. Stone, 514 U.S. at 405, 115

S.Ct. at 1549.

      The BIA’s April 13, 2006 order, which affirmed the IJ’s decision, was a

final order of removal. See 8 C.F.R. § 1241.1(a). Because the petitioners did not

file their petition for review until July 7, 2006, more than 30 days later, their

petition was not timely and, therefore, we lack jurisdiction to address the merits of

the BIA’s decision affirming the IJ’s denial of the petitioners’ request for asylum,

withholding of removal, and CAT relief. See 8 U.S.C. § 1252(b)(1); Dakane, 399

F.3d at 1272 n.3; Stone, 514 U.S. at 405, 115 S.Ct. at 1549. However, as the

petition for review is timely as to the BIA’s denial of reconsideration, we have

jurisdiction to review that order. See 8 U.S.C. § 1252(b)(1); Dakane, 399 F.3d at

1272 & n.3.

      We review the denial of motions to reconsider for abuse of discretion.

Assa’ad v. U.S. Att’y Gen., 332 F.3d 1321, 1341 (11th Cir. 2003). A motion for

reconsideration “shall specify the errors of law or fact in the previous order and

shall be supported by pertinent authority.” 8 U.S.C. § 1229a(c)(6)(C), INA
                                            3
§ 240(c)(6)(c); see also 8 C.F.R. § 1003.2(b)(1) (same). “A motion that merely

republishes the reasons that had failed to convince the tribunal in the first place

gives the tribunal no reason to change its mind.” Ahmed v. Ashcroft, 388 F.3d 247,

249 (7th Cir. 2004).

      When denying the motion to reconsider, the BIA found that it had

considered the arguments made in the motion before it rendered its initial decision

and declined to revisit them. The petitioners do not challenge the BIA’s finding

that it considered the arguments made in their motion when it decided their appeal

from the IJ’s decision. Instead, their claim of error is premised on generalized

arguments as to the merits of their application for asylum and withholding of

removal. A review of the petitioners’ notice of appeal, brief to the BIA, and

motion for reconsideration shows that the petitioners’ arguments in their motion

for reconsideration were not substantively different than their previous arguments.

In both instances, the petitioners argued that the evidence demonstrated that they

had suffered past persecution by the FARC, had a well-founded fear of future

persecution, and could not internally relocate within Colombia or return there

because of a threat to their lives. The only law cited in the petitioners’ motion for

reconsideration was our decision in Arboleda v. U.S. Attorney General, 434 F.3d

1220 (11th Cir. 2006), which formed the basis for their argument that they could

not internally relocate. However, in its initial decision, the BIA had relied on
                                           4
Arboleda to reject the IJ’s finding that the petitioners could relocate internally.

Under these circumstances, we hold that the BIA did not abuse its discretion by

denying the petitioners’ motion to reconsider because the BIA already found in the

petitioners’ favor with respect to their claim of legal error as to the IJ’s internal

relocation finding and the petitioners otherwise merely reargued the merits of their

already-rejected claims.

      In light of the foregoing, the petition for review is

      DISMISSED, IN PART, AND DENIED, IN PART.




                                            5